[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                 No. 10-10756                     JANUARY 31, 2011
                           ________________________                  JOHN LEY
                                                                      CLERK
                       D.C. Docket No. 2:07-cv-02224-LSC

BRAD BAGGETT,

                                                 lllllllllllllllllllllPlaintiff - Appellant.

                                       versus

REHAU, INC.,

                                                lllllllllllllllllllllDefendant - Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                 (January 31, 2011)

Before BLACK, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      After review of the parties’ briefs and the record, and with the benefit of

oral argument, the Court finds no reversible error in the district court’s order dated
January 21, 2010, which adopted the magistrate judge’s report and

recommendation dated October 15, 2009. Accordingly, this Court affirms the

district court’s entry of summary judgment in favor of the defendant Rehau, Inc.

on plaintiff Brad Baggett’s Complaint.

      AFFIRMED.




                                         2